Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

SEPARATOR AND METHOD OF MANUFACTURING THE SAME

Examiner: Adam Arciero	SN: 16/358,074	Art Unit: 1727	February 1, 2022 

DETAILED ACTION
Applicant’s After-Final Consideration Program 2.0 response filed on January 26, 2022 has been received and entered. Claims 1-2, 4-9 and 11-21 are currently pending.  Claim 1 has been amended.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Kim et al. and Park et al. on claims 1-2, 4-9, 11-18 and 20-21 are withdrawn because Applicant’s arguments are persuasive.

The claim rejections under 35 USC 103(a) as being unpatentable over Kim et al., Park et al. and Kishii et al. on claim19 is withdrawn because Applicant’s arguments are persuasive.
Response to Arguments
Applicant’s arguments, see Remarks, filed January 26, 2021, with respect to the rejections have been fully considered and are persuasive. The rejections of the claims have been withdrawn. 

Allowable Subject Matter
Claims 1-2, 4-9 and 11-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts of record, Kim et al., Park et al. and Kishii et al., do not specifically disclose, teach, or fairly suggest the claimed separator, comprising the claimed matrix having a continuous phase in the separator; and the claimed silane-modified polyolefin crosslinked in said matrix, wherein the silane-modified polyolefin is in a discontinuous phase in said separator (claim 1); and the claimed method of making the separator, comprising the claimed composition wherein the polyolefin in the crosslinked porous film is in a continuous phase and the silane-modified polyolefin in the crosslinked porous film is in a discontinuous phase (claim 8). In light of Applicant’s arguments, the rejections have been overcome.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727